DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yui (JP 4-260005)  as applied to claim 1 above, and further in view of Kersten et al (4492425).
Yui teaches elements arranged in a manner similar to the applicants’ figure 7. In regard to claim 14, in that Yui teaches the general structure claimed, it is obvious that this was provided by the method claimed. The structure and layers were clearly patterned. Yui teaches a structure comprising a waveguide core including a first section (straight section to the far left bottom of (a)) which must have been patterned, a second section (straight section to the far right of (a)) which must have been patterned and a waveguide bend connecting the first section with the second section (bend portion of 2) which must have been patterned. The left side of element 2 in figure b could be considered the first side surface and the right portion of element 2 in figure b could be considered the second side surface and clearly the second side surface extends about an outer radius of the waveguide bend. In the alternative, the examiner is relying on common knowledge in the art that it is well known that the cross section of waveguides may be curved or square. It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a square cross sectioned waveguide with a well-known equivalent and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Further, Yui teaches a first curved strip arranged over the waveguide bend adjacent to the first side surface or the second side surface of the waveguide bend (figures a and b show the strip 3 above and adjacent to the side of 2).

Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to have a dielectric layer between the waveguide and the electrodes of Yui which Kersten et al teaches is an advantageous known equivalent in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
	In regard to claim 17, the left side of 2 in figure b can be considered the second side because it is over the outer radius of the waveguide bend. 
	In regard to claim 18, it appears that the first curved strip has a width that varies as a function of position along a curvature of the first curved strip since it is shown similar to the applicants (element 48 of the applicant’s figure 6 is shown similar to the curved strip of Yui).
	In regard to claim 20, figure a shows the first curved strip includes a first side surface defining an outer edge at an outer radius that is greater than the outer radius of the waveguide bend and includes a second side surface defining an inner edge at an inner radius that may be equal to the outer radius of the waveguide bend.

Claims 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yui (JP 4-260005) and Kersten et al (4492425) as applied to claim 14 and further in view of Taki (JP 4-237031).	Although Yui does not specifically teach that there can be electrodes on either side, Taki teaches in figure 3 that the electrodes can be on either side. They also show that the sides of electrodes 16 are “adjacent” to the sides of element 14. 
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In regard to claim 15, the strip/electrode to the right of the waveguide in figure 5 is over the first side surface. The electrode to the left of the waveguide in figure 5 is over the waveguide bend adjacent to the second side surface. 
In regard to claim 19, the first strip (electrode to the right of the waveguide in figure 5) includes a first side surface defining an inner edge at an inner radius that is less than the inner radius of the waveguide bend and the outer radius would be adjacent to the waveguide (as shown in figure 3) so it would have the same radius as the waveguide. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1-4, 6-13 and 21 are allowed.
Claim 16 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. Yui and Kersten do not teach, nor render obvious, that the electrodes of Yui would be made of silicon nitride.
	
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883